Exhibit 11 – Statements Re: Computation of Per Share Earnings FLORIDA COMMUNITY BANKS, INC. COMPUTATION OF EARNINGS PER COMMON SHARE The following tabulation presents the calculation of basic and diluted earnings per common share for the three-month periods ended March 31, 2009 and 2008. Average shares outstanding have been retroactively adjusted on an equivalent share basis for the effects of the stock dividends and splits as discussed in the notes to the financial statements. Three Months Ended March 31, 2009 2008 Basic Earnings Per Share Net income (loss) $ (7,266,002 ) $ 295,659 Earnings (loss) on common shares $ (7,266,002 ) $ 295,659 Weighted average common shares outstanding - basic 7.918,217 7,917,922 Basic earnings (loss) per common share $ (0.92 ) $ 0.04 Diluted Earnings Per Share Net income (loss) $ (7,266,002 ) $ 295,659 Earnings (loss) on common shares $ (7,266,002 ) $ 295,659 Weighted average common shares outstanding - diluted 7,918,217 8,043,606 Diluted earnings (loss) per common share $ (0.92 ) $ 0.04
